— Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Kuifner, J.), rendered March 12, 1991, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Although the defendant correctly points out that the People have an obligation to disclose the existence of any agreement between the prosecution and a witness to induce the witness to testify (People v Novoa, 70 NY2d 490; People v Cwikla, 46 NY2d 434; see generally, Brady v Maryland, 373 US 83), in this case, there was no agreement in existence which might have induced the subject witness to testify against the defendant. Thus, there was no Brady violation (see, People v Miller, 174 AD2d 989, 990).
We have examined the defendant’s remaining contentions and find that they are either unpreserved for appellate review (see, CPL 470.05 [2]; People v Rosario, 142 AD2d 743), or without merit. Rosenblatt, J. P., Lawrence, Pizzuto and Santucci, JJ., concur.